DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2020 has been entered.
 Response to Amendment
Applicant’s amendment filed 18 August 2020 has been entered.  The previous 35 U.S.C. 112(a) rejections of claim 6-7, 11-12, and 18-19 and 35 U.S.C. 112(b) rejections of claims 6-7, 11-12, and 16-20 are hereby withdrawn due to amendment.  Claims 6, 11, and 16-20 have been canceled, and claims 1-5, 7-10, and 12-15 are pending in the application.
Claim Objections
Claim 1 is objected to because of the following informalities:
In lines 6 and 12-13, “the first conditioned volume” should probably read “the first portion of the conditioned volume”; and
In line 13, “the second conditioned volume” should probably read “the second portion of the conditioned volume”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitations “a second air flow source configured to generate a second air flow that is separate from the first air flow to service a second portion of the conditioned volume that has service requirements that are separate from service requirements of the first conditioned volume…wherein a position of the divider is based on the separate service requirements of the first conditioned volume and of the second conditioned volume” in claim 1 are being treated as new matter.  The disclosure does not appear to have support for the terminology or to identify what is meant by (separate) service requirements.  Thus, claim 1 fails to comply with the written description requirement.

Claims 2-5 and 7-9 are also rejected under 35 U.S.C. 112(a) due to their dependency on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “a second air flow source configured to generate a second air flow that is separate from the first air flow to service a second portion of the conditioned volume that has service requirements that are separate from service requirements of the first conditioned volume…wherein a position of the divider is based on the separate service requirements of the first conditioned volume and of the second conditioned volume” in claim 1 are unclear, which renders the claim indefinite.  It is unclear what is meant by (separate) service requirements, as this terminology does not appear to be identified in the disclosure.  Thus, claim 1 fails to comply with the written description requirement.

Claims 2-5 and 7-9 are also rejected under 35 U.S.C. 112(b) due to their dependency on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brunnberg et al. (US 9,011,219), in view of Earl et al. (GB 621,123), further in view of Tracy et al. (US 7,546,898).
Regarding claim 1, Brunnberg et al. discloses a ventilation system (col. 6, lines 55-56; Fig. 1, element 10), comprising:
a first air flow source (col. 7, lines 16-18; Fig. 1, element 20) configured to generate a first air flow (col. 7, lines 16-18; Fig. 1, air flow generated by element 20) to service (col. 7, lines 16-18) a first portion (col. 6, lines 56-60; Fig. 1, element 12a) of a conditioned volume (col. 6, lines 55-56; Fig. 1, element 12);
a second air flow source (col. 7, lines 18-20; Fig. 1, element 22) configured to generate a second air flow (col. 7, lines 18-20; Fig. 1, air flow generated by element 22) that is separate from (see Fig. 1) the first air flow (Fig. 1, air flow generated by element 20) to service (col. 7, lines 18-20) a second portion (col. 6, lines 56-60; Fig. 1, element 12b) of the conditioned volume (Fig. 1, element 12)…;
a first conditioning vent (col. 7, lines 16-18; Fig. 1, outlet of air flow from element 20 into element 12a; see Fig. A below)…to direct the first air flow (Fig. 1, air flow generated by element 20) to the first portion (Fig. 1, element 12a) of the conditioned volume (Fig. 1, element 12); and
a second conditioning vent (col. 7, lines 18-20; Fig. 1, outlet of air flow from element 22 into element 12b; see Fig. A below)…to direct the second air flow (Fig. 1, air flow generated by 

    PNG
    media_image1.png
    610
    897
    media_image1.png
    Greyscale

Fig. A
Brunnberg et al. does not explicitly disclose a second portion of the conditioned volume that has service requirements that are separate from service requirements of the first conditioned volume; a silencer comprising: a housing; a divider spanning an interior dimension of the housing to define a first cavity and a second cavity, wherein the divider restricts substantially all mass flow of the first air flow and the second air flow between the first cavity and the second cavity in the housing, wherein a position of the divider is based on the separate service requirements of the first conditioned volume and of the second conditioned volume; a first silencer tube having a porous portion disposed in the first cavity, wherein the first silencer tube is 
However, Earl et al. teaches air conditioning and cabin pressuring plant for aircraft (pg. 4, lines 30-31; see Fig. 1) with two air flow lines (pg. 6, lines 1-7; see Fig. 1), each including a silencer (pg. 6, lines 43-48; Fig. 1, element 19) downstream of (pg. 6, lines 27-37 and 43-48; see Fig. 1) an air source (pg. 6, lines 27-30; Fig. 1, element 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ventilation system disclosed by Brunnberg et al. by including two air flow lines, each including a silencer downstream of an air source, as taught by Earl et al. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the noises of the ventilation system from being carried into the cabin (Earl et al.: pg. 7, lines 127-129).
Brunnberg et al. and Earl et al. still do not explicitly disclose a second portion of the conditioned volume that has service requirements that are separate from service requirements of the first conditioned volume; a silencer comprising: a housing; a divider spanning an interior dimension of the housing to define a first cavity and a second cavity, wherein the divider restricts substantially all mass flow of the first air flow and the second air flow between the first cavity and the second cavity in the housing, wherein a position of the divider is based on the separate service requirements of the first conditioned volume and of the second conditioned volume; a first silencer tube having a porous portion disposed in the first cavity, wherein the first silencer 
However, Tracy et al. teaches a silencer (i.e. portion of a noise reduction device; col. 1, line 44; Fig. 1, element 10) comprising:
a housing (col. 1, line 45; Fig. 1, element 11);
a divider (col. 1, lines 45-47; Fig. 1, element 12) spanning an interior dimension (see Fig. 1, vertical dimension) of the housing (Fig. 1, element 11) to define a first cavity (col. 1, lines 45-47; col. 2; lines 1-4 and 24-30; Fig. 1, left side of elements 11 and 12) and a second cavity (col. 1, lines 45-47; col. 2; lines 1-4 and 24-30; Fig. 1, right side of elements 11 and 12), wherein the divider (Fig. 1, element 12) restricts substantially all mass flow (see Fig. 1) of a first air flow (col. 1, lines 47-48; Fig. 1, elements 30 and 34) and a second air flow (col. 1, lines 47-48; Fig. 1, elements 32 and 36) between the first cavity (Fig. 1, left side of elements 11 and 12) and the second cavity (Fig. 1, right side of elements 11 and 12) in the housing (Fig. 1, element 11), wherein a position of the divider (Fig. 1, element 12) is based on separate service requirements (see interpretation in sections 7 and 11 of this Office Action) for a given application (col. 1, lines 60-61; col. 2, lines 1-4, 24-30, and 43-54);
a first silencer tube (col. 1, lines 45-47; Fig. 1, element 14) having a porous portion (col. 2, lines 1-4 and 14-16; Fig. 1, elements 21 and 23) disposed in the first cavity (Fig. 1, left side of elements 11 and 12), wherein the first silencer tube (Fig. 1, element 14) receives the first air flow (Fig. 1, elements 30 and 34); and

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ventilation system disclosed by Brunnberg et al. and Earl et al. by including a silencer comprising:  a housing; a divider spanning an interior dimension of the housing to define a first cavity and a second cavity, wherein the divider restricts substantially all mass flow of a first air flow and a second air flow between the first cavity and the second cavity in the housing, wherein a position of the divider is based on separate service requirements for a given application; a first silencer tube having a porous portion disposed in the first cavity, wherein the first silencer tube receives the first air flow; and a second silencer tube having a porous portion disposed in the second cavity, wherein the second silencer tube receives the second air flow, as taught by Tracy et al. One of ordinary skill in the art would have been motivated to make this modification in order to combine the two silencers of Earl et al. in the ventilation system of Brunnberg et al. into a single silencer to save money on a dual installation.  Additionally, one of ordinary skill in the art would have been motivated to try this silencer configuration in an effort to achieve resonant frequencies desired for a given application (Tracy et al.: col. 2, lines 47-54).
Thus, Brunnberg et al., in view of Earl et al. and Tracy et al., after the modifications, discloses the first silencer tube (Tracy et al.: Fig. 1, element 14) is operatively coupled with the first air flow source (Brunnberg et al.: Fig. 1, element 20) to receive the first air flow (Brunnberg et al.: Fig. 1, air flow generated by element 20; Tracy et al.: Fig. 1, elements 30 and 34);… the 
Additionally, since Tracy et al. teaches that the position of the divider is based on separate service requirements for a given application and the silencer of Tracy et al. is integrated into the ventilation system of Brunnberg et al., which would connect the silencer to the first and second portions of the conditioned volume, it follows that Brunnberg et al., in view of Earl et al. and Tracy et al., after the modifications, discloses a second portion (Brunnberg et al.: Fig. 1, element 12b) of the conditioned volume (Brunnberg et al.: Fig. 1, element 12) that has service requirements that are separate from service requirements of (Tracy et al.: col. 2, lines 47-54) the first conditioned volume (Brunnberg et al.: Fig. 1, element 12a)…wherein a position of the divider (Tracy et al.: Fig. 1, element 12) is based on the separate service requirements of (Tracy et al.: col. 1, lines 60-61; col. 2, lines 1-4, 24-30, and 43-54) the first conditioned volume (Brunnberg et al.: Fig. 1, element 12a) and of the second conditioned volume (Brunnberg et al.: Fig. 1, element 12b).
Regarding claim 2, the combination of Brunnberg et al., Earl et al., and Tracy et al. discloses the ventilation system of claim 1.  Brunnberg et al. further discloses wherein the first air flow source (Fig. 1, element 20) and the second air flow source (Fig. 1, element 22) are components of an Environmental Control System (ECS) source (col. 7, lines 3-7 and 16-20; Fig. 
Regarding claim 3, the combination of Brunnberg et al., Earl et al., and Tracy et al. discloses the ventilation system of claim 1.  Brunnberg et al., in view of Earl et al. and Tracy et al., after the modifications, further discloses further comprising a first upstream conduit (Brunnberg et al.: see Fig. A above, first conduit will be split into an upstream part upon integration of the silencer) and a second upstream conduit (Brunnberg et al.: see Fig. A above, second conduit will be split into an upstream part upon integration of the silencer), wherein the first upstream conduit (Brunnberg et al.: see Fig. A above, upstream split of first conduit) is operatively coupled with the first air flow source (Brunnberg et al.: Fig. 1, element 20) to direct the first air flow (Brunnberg et al.: Fig. 1, air flow generated by element 20; Tracy et al.: Fig. 1, elements 30 and 34) to the first silencer tube (Tracy et al.: Fig. 1, element 14), and wherein the second upstream conduit (Brunnberg et al.: see Fig. A above, upstream split of second conduit) is operatively coupled to the second air flow source (Brunnberg et al.: Fig. 1, element 22) to direct the second air flow (Brunnberg et al.: Fig. 1, air flow generated by element 22; Tracy et al.: Fig. 1, elements 32 and 36) to the second silencer tube (Tracy et al.: Fig. 1, element 16).
Regarding claim 4, the combination of Brunnberg et al., Earl et al., and Tracy et al. discloses the ventilation system of claim 1.  Brunnberg et al., in view of Earl et al. and Tracy et al., after the modifications, further discloses further comprising a first downstream conduit (Brunnberg et al.: see Fig. A above, first conduit will be split into a downstream part upon integration of the silencer) and a second downstream conduit (Brunnberg et al.: see Fig. A above, 
Regarding claim 5, the combination of Brunnberg et al., Earl et al., and Tracy et al. discloses the ventilation system of claim 4.  The silencer tubes (Fig. 1, elements 14 and 16) of Tracy et al. have inlets (col. 1, lines 45-50; Fig. 1, elements 13 and 15) which are substantially the same area (see Fig. 1) as their respective outlets (col. 1, lines 45-50; Fig. 1, elements 17 and 19), so their hydraulic diameters are substantially the same as well.  Thus, Brunnberg et al., in view of Earl et al. and Tracy et al., after the modifications, further discloses wherein the first downstream conduit (Brunnberg et al.: see Fig. A above, downstream split of first conduit) is substantially the same diameter as (Tracy et al.: see Fig. 1, elements 17 and 13, which are what these conduits would connect with) a first upstream conduit (Brunnberg et al.: see Fig. A above, first conduit will be split into an upstream part upon integration of the silencer) and the second downstream conduit (Brunnberg et al.: see Fig. A above, downstream split of second conduit) is substantially the same diameter as (Tracy et al.: see Fig. 1, elements 19 and 15, which are what these conduits would connect with) a second upstream conduit (Brunnberg et al.: see Fig. A above, second conduit will be split into an upstream part upon integration of the silencer).
Regarding claim 7, the combination of Brunnberg et al., Earl et al., and Tracy et al. discloses the ventilation system of claim 1.  Since sound waves pass through the silencer tubes 
Regarding claim 8, the combination of Brunnberg et al., Earl et al., and Tracy et al. discloses the ventilation system of claim 1.  Brunnberg et al., in view of Earl et al. and Tracy et al., after the modifications, further discloses wherein the housing (Tracy et al.: Fig. 1, element 11) and the divider (Tracy et al.: Fig. 1, element 12) are formed from composite materials (Tracy et al.: i.e., glass-filled plastic; col. 1, lines 45-47; col. 2, lines 24-35).
Regarding claim 9, the combination of Brunnberg et al., Earl et al., and Tracy et al. discloses the ventilation system of claim 1.  Brunnberg et al., in view of Earl et al. and Tracy et al., after the modifications, further discloses wherein the divider (Tracy et al.: Fig. 1, element 12) is a metal baffle (col. 1, lines 45-47; col. 2, lines 24-35; see Fig. 1).
Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brunnberg et al. (US 9,011,219), in view of Earl et al. (GB 621,123), further in view of Tracy et al. (US 7,546,898).
Regarding claim 10, Brunnberg et al. discloses an aircraft (col. 6, lines 55-56) comprising:
a fuselage (see Fig. A above) defining a conditioned volume (col. 6, lines 55-56; Fig. 1, element 12) having a first portion (col. 6, lines 56-60; Fig. 1, element 12a) and a second portion (col. 6, lines 56-60; Fig. 1, element 12b);

a first…conduit (see Fig. A above) operatively coupled with the ECS source (Fig. 1, elements 20 and 22) to receive the first air flow (Fig. 1, air flow generated by element 20);
a second…conduit (see Fig. A above) operatively coupled with the ECS source (Fig. 1, elements 20 and 22) to receive the second air flow (Fig. 1, air flow generated by element 22);…
…a first conditioning vent (col. 7, lines 16-18; Fig. 1, outlet of air flow from element 20 into element 12a; see Fig. A above) operatively coupled with the first…conduit (see Fig. A above) and disposed in (see Fig. 1) the first portion (Fig. 1, element 12a) of the conditioned volume (Fig. 1, element 12) for conditioning (col. 7, lines 16-18) the first portion (Fig. 1, element 12a) of the conditioned volume (Fig. 1, element 12); and
a second conditioning vent (col. 7, lines 18-20; Fig. 1, outlet of air flow from element 22 into element 12b; see Fig. A above) operatively coupled with the second…conduit (see Fig. A above) and disposed in (see Fig. 1) the second portion (Fig. 1, element 12b) of the conditioned volume (Fig. 1, element 12) for conditioning (col. 7, lines 18-20) the second portion (Fig. 1, element 12b) of the conditioned volume (Fig. 1, element 12)….
Brunnberg et al. does not explicitly disclose a first upstream conduit operatively coupled with the ECS source…; a second upstream conduit operatively coupled with the ECS source…; a silencer comprising: a housing; a divider spanning an interior dimension of the housing to define 
However, Earl et al. teaches air conditioning and cabin pressuring plant for aircraft (pg. 4, lines 30-31; see Fig. 1) with two silencers (pg. 6, lines 43-48; Fig. 1, element 19), each silencer located within a separate air flow line (pg. 6, lines 1-7; see Fig. 1) which receives a separate air flow (pg. 6, lines 27-37 and 43-48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aircraft disclosed by Brunnberg et al. by including two two silencers, each silencer located within a separate air flow line which receives a separate air flow, as taught by Earl et al. One of ordinary skill in the art would have been motivated to make this modification in order to include the silencers of Earl et al. in the first and second conduits of Brunnberg et al. to prevent the noises of the ventilation system from being carried into the cabin (Earl et al.: pg. 7, lines 127-129).

Brunnberg et al. and Earl et al. still do not explicitly disclose a silencer comprising: a housing; a divider spanning an interior dimension of the housing to define a first cavity and a second cavity, wherein the divider restricts substantially all mass flow between the first cavity and the second cavity in the housing; a first silencer tube with an output port, an input port operatively coupled with the first upstream conduit, and a porous portion disposed in the first cavity; a second silencer tube with an output port, an input port operatively coupled with the second upstream conduit, and a porous portion disposed in the second cavity; a first downstream conduit operatively coupled with the outlet port of the first silencer tube; a second downstream conduit operatively coupled with the output port of the second silencer tube;…and wherein the divider is positioned based on a first noise profile at the first conditioning vent and on a second noise profile at the second conditioning vent.

a housing (col. 1, line 45; Fig. 1, element 11);
a divider (col. 1, lines 45-47; Fig. 1, element 12) spanning an interior dimension (see Fig. 1, vertical dimension) of the housing (Fig. 1, element 11) to define a first cavity (col. 1, lines 45-47; col. 2; lines 1-4 and 24-30; Fig. 1, left side of elements 11 and 12) and a second cavity (col. 1, lines 45-47; col. 2; lines 1-4 and 24-30; Fig. 1, right side of elements 11 and 12), wherein the divider (Fig. 1, element 12) restricts substantially all mass flow (see Fig. 1) between the first cavity (Fig. 1, left side of elements 11 and 12) and the second cavity (Fig. 1, right side of elements 11 and 12) in the housing (Fig. 1, element 11);
a first silencer tube (col. 1, lines 45-47; Fig. 1, element 14) with an output port (col. 1, lines 47-50; Fig. 1, element 17), an input port (col. 1, lines 47-50; Fig. 1, element 13) which receives a first air flow (col. 1, lines 47-48; Fig. 1, elements 30 and 34), and a porous portion (col. 2, lines 1-4 and 14-16; Fig. 1, elements 21 and 23) disposed in the first cavity (Fig. 1, left side of elements 11 and 12);
a second silencer tube (col. 1, lines 45-47; Fig. 1, element 16) with an output port (col. 1, lines 47-50; Fig. 1, element 19), an input port (col. 1, lines 47-50; Fig. 1, element 15) which receives a second air flow (col. 1, lines 47-48; Fig. 1, elements 32 and 36), and a porous portion (col. 2, lines 1-4 and 14-16; Fig. 1, elements 25 and 27) disposed in the second cavity (Fig. 1, right side of elements 11 and 12);…and
wherein the divider (Fig. 1, element 12) is positioned based on a first noise profile…and on a second noise profile…for a given application (col. 1, lines 60-61; col. 2, lines 1-4, 24-30, and 43-54).

Since including the silencer in the first and second conduits would create a first upstream conduit, first downstream conduit, second upstream conduit, and second downstream conduit communicating with the silencer, it follows that Brunnberg et al., in view of Earl et al. and Tracy et al., after the modifications, discloses an input port (Tracy et al.: Fig. 1, element 13) operatively coupled with the first upstream conduit (Brunnberg et al.: see Fig. A above, upstream split of first conduit)…;…an input port (Tracy et al.: Fig. 1, element 15) operatively coupled with the second upstream conduit (Brunnberg et al.: see Fig. A above, upstream split of second conduit)…; a first downstream conduit (Brunnberg et al.: see Fig. A above, downstream split of first conduit) operatively coupled with the output port (Tracy et al.: Fig. 1, element 17) of the 
Additionally, since Tracy et al. teaches that the divider is positioned based on a first noise profile and on a second noise profile for a given application and the silencer of Tracy et al. is integrated into the ventilation system of Brunnberg et al., which would connect the silencer to the first and second conditioning vents, it follows that Brunnberg et al., in view of Earl et al. and Tracy et al., after the modifications, discloses the divider (Tracy et al.: Fig. 1, element 12) is positioned based on a first noise profile (Tracy et al.: col. 1, lines 60-61; col. 2, lines 1-4, 24-30, and 43-54) at the first conditioning vent (Brunnberg et al.: see Fig. A above) and on a second noise profile (Tracy et al.: col. 1, lines 60-61; col. 2, lines 1-4, 24-30, and 43-54) at the second conditioning vent (Brunnberg et al.: see Fig. A above).
Regarding claim 12, the combination of Brunnberg et al., Earl et al., and Tracy et al. discloses the aircraft of claim 10.  Since sound waves pass through the silencer tubes with the air, it follows that Brunnberg et al., in view of Earl et al. and Tracy et al., after the modifications, further discloses wherein the position of the divider (Tracy et al.: Fig. 1, element 12) is positioned further based on (Tracy et al.: col. 1, lines 60-61; col. 2, lines 1-4, 24-30, and 43-54) a noise input at the input port (Tracy et al.: Fig. 1, elements 13 and 15) of the first silencer tube (Tracy et al.: Fig. 1, element 14) and the second silencer tube (Tracy et al.: Fig. 1, element 16).
Regarding claim 13, the combination of Brunnberg et al., Earl et al., and Tracy et al. discloses the aircraft of claim 10.  Brunnberg et al., in view of Earl et al. and Tracy et al., after the modifications, further discloses wherein the housing (Tracy et al.: Fig. 1, element 11) and the 
Regarding claim 14, the combination of Brunnberg et al., Earl et al., and Tracy et al. discloses the aircraft of claim 10.  Brunnberg et al., in view of Earl et al. and Tracy et al., after the modifications, further discloses wherein the divider (Tracy et al.: Fig. 1, element 12) is a metal baffle (col. 1, lines 45-47; col. 2, lines 24-35; see Fig. 1).
Regarding claim 15, the combination of Earl et al., Marx, Carden et al., and Bruno et al. discloses the aircraft of claim 10.  The inlets (Fig. 1, elements 13 and 15) of the silencer tubes (Fig. 1, elements 14 and 16) of Tracy et al. are substantially the same area (see Fig. 1) as their respective outlets (Fig. 1, elements 17 and 19), so their hydraulic diameters are substantially the same as well.  Thus, Brunnberg et al., in view of Earl et al. and Tracy et al., after the modifications, further discloses wherein the first downstream conduit (Brunnberg et al.: see Fig. A above, downstream split of first conduit) is substantially the same diameter as (Tracy et al.: see Fig. 1, elements 17 and 13, which are what these conduits would connect with) the first upstream conduit (Brunnberg et al.: see Fig. A above, upstream split of first conduit) and the second downstream conduit (Brunnberg et al.: see Fig. A above, downstream split of second conduit) is substantially the same diameter as (Tracy et al.: see Fig. 1, elements 19 and 15, which are what these conduits would connect with) the second upstream conduit (Brunnberg et al.: see Fig. A above, upstream split of second conduit).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M ODELL whose telephone number is (571)272-4028.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762